DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 21, 25, 33, 37 and 38 and canceled claims 24, 35, 40 filed on 06/15/2021.
Claims 21-23, 25-34 and 36-39 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 21, 33 and 38, the closest prior art references the examiner found are Bachelder et al. (US 2010/0245387 A1), Arsenich (U.S. 2009/0102915 A1) and Nishizawa et al. (U.S. 2016/0284129 A1) have been made of record as teaching: a computer-implemented method for rendering near-field objects to be perceived as (Bachelder, [0008]); prior to rendering a virtual object in the near-field virtual environment, determining that a depth value of the virtual object exceeds a far-field depth threshold (Bachelder, [0048], Fig. 25, [0083]); transforming corresponding set of stereoscopic projection transform matrices to generate one or more harmonize transform matrices for object that are implemented as functions executed at one or more processors (Arsenich, [0009] [0021]); based on the determination that the virtual object is identified to be perceived as the far-field object, generate one or more harmonize transforms matrices for the virtual object for rendering the virtual object as the far-field object (Nishizawa, Figs. 7A-7C, [0128] [0177]) recited in claims 21, 33 and 38.

wherein the one or more harmonize transform matrices are each generated at least in part by averaging a left stereoscopic projection transform matrix and a right stereoscopic projection transform matrix of the corresponding set of stereoscopic projection transform matrices; as recite on claims 21, 33 and 38.
Claims 22-23, 25-32, 34, 36-37 and 39 are allowable because they are depended on claims 21, 33 and 38.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Cheng et al. (US 2014/0184588 A1) and Adkins et al. (U.S 2009/0051759 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

/KHOA VU/Examiner, Art Unit 2611